Citation Nr: 0903971	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for emotional distress 
(claimed as post-traumatic stress disorder (PTSD)).

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
residuals of a left eye injury, a right knee injury, and 
dental trauma, and an April 2003 rating action that denied 
service connection for emotional stress (claimed as PTSD).  
The case has been advanced on the Board's docket.

This case was previously before the Board in January 2005 
when the issue of entitlement to service connection for 
dental trauma was denied, and the issues of service 
connection for residuals of a left eye injury, a right knee 
injury, and PTSD were remanded for additional evidentiary and 
procedural development. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  No nexus between the veteran's active duty and his 
currently-shown left eye disability has been demonstrated.

2.  No nexus between the veteran's active duty and his 
currently-shown right knee disability has been demonstrated.






CONCLUSIONS OF LAW

1.  Service connection for residuals of a left eye injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Service connection for residuals of a left knee injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
November 2001 letter.  In addition, following the letter, the 
May 2003 statement of the case, and June 2004 and August 2008 
supplemental statements of the case were issued, each of 
which provided the veteran an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying 
both of the veteran's service connection claims.  As such, no 
ratings or effective dates will be assigned.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that, in accordance with the 
January 2005 Board Remand, the RO requested records of 
pertinent treatment at the VA Medical Center (VAMC) in 
Jackson, Mississippi since April 2004.  The record reflects 
that in January 2008, the Jackson VAMC notified the RO that 
it had no records for the veteran.  In any event, it appears 
that complete copies of all treatment at the VAMC in Memphis, 
Tennessee since 2001 have been obtained and associated with 
the claims file.  Further, records of pertinent private 
treatment, including from physicians W. Lamar and J. Rayner, 
have been obtained.

Additionally, consistent with the January 2005 Board Remand, 
the veteran underwent a VA joints examination in July 2008.  
The Board acknowledges that he has not been accorded a VA 
examination pertinent to his claim for service connection for 
residuals of a left eye injury.  However, as will be 
discussed in the following decision, service medical records 
are negative for complaints of, treatment for, or findings of 
a left eye condition.  Further, while available post-service 
medical records reflect diagnoses of various left eye 
conditions, there is no medical indication that these 
conditions are related to service.  Thus, a remand to accord 
the veteran an opportunity to undergo a VA examination that 
specifically addresses the etiology of the currently-shown 
left eye disorder is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also &
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Analysis

A.  Residuals Of A Left Eye Injury

The veteran contends that he injured his left eye when a 
potato peeler "blew up" and struck him on the left side of 
his face.  He says he was nearly blinded by the incident.  He 
claims he injured his left eye a second time when he was 
struck in the face by a locker door.  He indicates that he 
received treatment for these injuries at an Army base in Iwo 
Jima.  

The service medical records are negative for complaints or 
treatment of a left eye injury or any such residuals, with 
the November 1945 discharge examination showing "normal" 
eyes (including pupils, distant vision, and binocular vision) 
with no "disease or anatomical defects."

The earliest evidence of record describing a left eye 
condition is a January 2001 report of private treatment from 
a doctor J. Rayner, which indicates cataracts and optic 
atrophy of the left eye.  A September 2001 record from that 
physician notes a "history of injury in WWII."

An April 2008 VA opthamology report indicates "left eye 
optic neuropathy from past trauma."

That the veteran currently has a left eye disability for VA 
compensation purposes is not in dispute.  Rather, the 
question to be resolved is whether this disability can be 
related to the veteran's period of service from 1942 to 1945.  
Here, there is a lengthy period of time during which there is 
no contemporaneous evidence of record as to the condition of 
the veteran's left eye.  This lengthy period without post-
service treatment weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to 
prevail on his claim, the 57-year gap between his service and 
the initial diagnosis of a left eye disorder must be 
overcome.  

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had a left eye condition upon discharge from service; rather 
the report of his medical examination at discharge shows he 
had normal eyes, free of disease or defect at that time.  In 
fact, the earliest document showing the presence of a left 
eye disability is in 2001; and, even then, the disability was 
not attributed to service.  In this regard, the Board notes 
that while the April 2008 VA opthamology report relates the 
left eye optic neuropathy to past trauma, it does not 
specifically attribute the condition to the veteran's period 
of service, or to any event or injury therein.  Likewise, 
although a September 2001 record from doctor Rayner, notes a 
"history of injury in WWII," it does not explicitly suggest 
a link between the veteran's left eye problems and service.  
Although the Board acknowledges the veteran's claims of left 
eye injuries and related treatment in service, given the lack 
of medical evidence of a left eye condition in service, or 
for decades after service, and the absence of a specific 
medical opinion suggesting a link between the veteran's 
service and left eye condition, the greater weight of the 
evidence is against the claim.  

Accordingly, service connection is not warranted, and the 
appeal is denied.
B.  Residuals Of A Right Knee Injury

The veteran maintains that he injured his right knee when his 
leg became twisted in deck ropes, causing it to hurt and 
swell.  He claims that he also received treatment for this 
injury at an Army base in Iwo Jima, and that he has had to 
wear a brace on his leg since.

The service medical records are negative for complaints or 
treatment of a right knee injury or any such residuals.  
Indeed, the November 1945 discharge examination indicates 
"normal" spine and extremities (including bones, joints, 
muscles, and feet).

The earliest evidence of record describing a right knee 
condition is a July 1996 report of private treatment by a 
doctor W. Lamar, which reflects complaints of pain and 
effusion in the right knee with a history of several steroid 
injections.  X-rays at that time showed "marked 
osteoarthritic changes with medial gonarthrosis."  A knee 
brace was ordered.  A November 2003 report by the same 
physician reflects diagnosis of post-traumatic arthritis of 
the right knee (apparently based on the veteran's report of 
in-service knee injury).

VA treatment reports reflect X-ray findings of severe 
narrowing of the medial and patellofemoral joint space, and a 
diagnosis of severe osteoarthritis of the right knee.  

In accordance with the January 2005 Board Remand, the veteran 
underwent a VA joints examination in July 2008, the purpose 
of which was to determine the etiology of any currently-shown 
right knee disorder.  The claims file was reviewed in 
conjunction with the examination.  The veteran described the 
claimed in-service injury and stated that while he was 
evaluated by Medical Corps at the time, no surgery was 
performed.  He reported using a brace, but did not wear it on 
the examination day.  Clinical evaluation revealed gross 
varus deformity, limitation of motion, and tenderness to 
palpation.  It was noted that X-rays of the right knee, dated 
July 2008, showed no fracture, dislocation or bony 
destructive lesion, but did reveal moderate joint space 
narrowing, as well as moderate patellofemoral arthritis and 
degenerative changes.  The diagnosis was degenerative joint 
disease of the right knee.  

With respect to an etiological relationship between military 
service and the currently-shown degenerative joint disease, 
the examiner determined that it was less likely than not that 
this condition is related to service.  In reaching this 
determination, the examiner noted that while the degenerative 
joint disease would be related to post-traumatic arthritis if 
there had been an osteochondral defect or fracture during 
service, there is no indication of either at that time.  The 
examiner also noted the veteran's age, and indicated the 
right knee condition was more likely related to this.  

For the veteran to prevail on his claim, he must show either 
continuity of symptomatology or a medical opinion linking his 
currently-shown right knee disorder to events in service.  
Neither has occurred in this case.  There is no evidence of 
record showing that the veteran had a knee condition during 
service.  There is also no evidence whatsoever reflecting 
right knee arthritis within one year of service (to trigger 
the application of the legal presumption of service 
connection for chronic disease).  The earliest document 
reporting the presence of a knee condition is in 1996.  This 
lengthy period without post-service treatment (e.g., 52 years 
after separation from service) weighs heavily against the 
claim.  Moreover, while the veteran maintains that he has had 
to wear a leg brace since the claimed in-service injury, the 
earliest evidence of a brace is in 1996, which further 
undermines his claim of right knee problems since service.  

Additionally, while the Board acknowledges the private 
diagnosis of post-traumatic arthritis, the Board finds the VA 
examiner's finding of degenerative joint disease which is 
unrelated to service to be more probative.  In reaching this 
determination, the Board notes that Doctor Lamar's initial 
findings in 1996 indicate only osteoarthritic changes (a 
finding consistent with VA treatment and examination 
reports), and not until 2003, subsequent to the veteran's 
service connection claim, did the diagnosis change to post-
traumatic arthritis.  In this regard, the Board also notes 
that there is no indication that the doctor had access to the 
claims file, or any records for that matter, which would have 
revealed no documented right knee injury or treatment in 
service, and no post-service treatment for decades after 
separation from service.  Additionally, in offering the 
diagnosis of post-traumatic arthritis, the doctor did not 
address the veteran's age and its role in his right knee 
condition.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a right knee injury.  The appeal 
is denied.

ORDER

Service connection for residuals of a left eye injury is 
denied.

Service connection for residuals of a right knee injury is 
denied.


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

The veteran has reported numerous stressful events in 
service; however, his primary stressors are being attacked by 
Japanese warplanes, participating in the rescue of a downed 
U.S. warplane (a B 29), discovering the dead body of a friend 
named "Walker," and seeing countless dead bodies while 
visiting Iwo Jima.  He has consistently asserted that these 
events occurred while aboard the "YTB 376 tug boat." (The 
Board notes that despite multiple requests by the RO, the 
veteran has not provided further specific information 
regarding these events, including dates and/or full names).  

At the outset, the Board notes that the veteran has received 
multiple VA and private diagnoses of PTSD, most recently in 
July 2008, by a VA examiner in accordance with the January 
2005 Board remand.

In March 2006, as the Board requested, the RO contacted the 
U.S. Army & Joint Services Records Research Center (JSRRC), 
formerly the U.S. Armed Services Center for United Records 
Research (CURR), in an attempt to verify the veteran's 
reported stressors while assigned to "YTB 376 TUGBOAT."  In 
December 2007, the RO again contacted JSRRC, and requested 
research of the reported stressors, this time with the 
additional assignment of "U.S.S. ORVETTA."  (It does not 
appear, however, that the RO enclosed the veteran's record of 
assignments and other service personnel records in either of 
these requests, as instructed in the Remand.)  Subsequently, 
JSRRC issued a response informing the RO that "[w]e are 
unable to locate information documenting that the ORVETTA was 
fired upon or that the ship was evacuated.  We are also 
unable to verify that [the veteran] assisted in rescues or 
that he witnessed a plane shot down."  Importantly, however, 
this JSRRC response does not indicate an attempt to verify 
the reported stressors while the veteran was assigned to 
"YTB 376 TUGBOAT." 

Service personnel records indicate that the veteran was 
assigned to the "USS WINNETKA YTB-376" from June 1944 to 
September 1944, and apparently again in February 1945 for an 
unknown period of time (though presumably until very near his 
service discharge).  It may be, however, the veteran remained 
assigned to the WINNETKA between September 1944 and February 
1945, since the record shows his assignment to the USS 
ORVETTA during this period was "For administrative purposes 
only."  This entry suggests the veteran may not have been 
physically present on the ORVETTA.  On remand, the RO should 
attempt to verify the claimed stressors using the foregoing 
assignment information and timeframes. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should again contact the JSRRC, 
or other appropriate entity, and 
request them to specifically ascertain 
whether the veteran's assigned ship, 
the "USS WINNETKA YTB-376," was fired 
upon by Japanese warplanes during the 
period from June 1944 to November 1945, 
and whether members of that ships crew 
would have been in a position to assist 
in the rescue of a downed U.S. 
warplane, or witness dead bodies at Iwo 
Jima, and whether a crewmember, by the 
name of "Walker," was killed or 
injured during this same time period.  
The information contained in the 
veteran's service personnel records 
reflecting his ship assignments should 
be provided along with that request.  
All correspondence should be fully 
documented in the claims file.

2.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


